Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 39-41 are withdrawn.
	Claims 1, 4-6, 9, 11-21, 23-30, 35, 36, 42-46, 48 and 51-53 have been cancelled.
	Claims 2, 3, 7, 8, 10, 22, 31-34, 37, 38, 47, 49, 50 and 54 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 10/29/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sara Leiman on 11/3/21.



In the claims:

Cancel claims 39-41.

55. (New) A method for treating, reducing the severity of, reducing the incidence of, delaying the onset of, or reducing the pathogenesis of insulin resistance in a subject in need thereof, comprising administering to the subject a pharmaceutical composition consisting of:
	about 0.5 mg to about 5 mg copper;
	about 25 mcg to about 200 mcg selenomethionine;
	about 50 mg to about 200 mg L-ascorbic acid;
	about 0.5 mg to about 5 mg pyridoxine;
	about 50 mcg to about 250 mcg biotin;
	about 50 mcg to about 250 mcg vitamin B12;
	about 100 µg to about 700 µg folic acid;
	about 5 mg to about 15 mg pantothenic acid;
	about 10 mg to about 30 mg niacin;
	about 5 IU to about 15 IU vitamin E; and 
	a pharmaceutically acceptable excipient.
56. (New) The method of claim 55, wherein the pharmaceutical composition consists of:
	about 50 mg zinc;

	about 100 mcg selenomethionine;
	about 120 mg L-ascorbic acid;
	about 2 mg pyridoxine;
	about 150 mcg biotin;
	about 150 mcg vitamin B12;
	about 400 µg folic acid;
	about 10 mg pantothenic acid;
	about 20 mg niacin;
	about 10 IU vitamin E; and 
	a pharmaceutically acceptable excipient.
57. (New) A method for treating, reducing the severity of, reducing the incidence of, or reducing the pathogenesis of type 2 diabetes in a subject in need thereof, comprising administering to the subject a pharmaceutical composition consisting of:
	about 0.5 mg to about 5 mg copper;
	about 25 mcg to about 200 mcg selenomethionine;
	about 50 mg to about 200 mg L-ascorbic acid;
	about 0.5 mg to about 5 mg pyridoxine;
	about 50 mcg to about 250 mcg biotin;
	about 50 mcg to about 250 mcg vitamin B12;
	about 100 µg to about 700 µg folic acid;
	about 5 mg to about 15 mg pantothenic acid;
	about 10 mg to about 30 mg niacin;

	a pharmaceutically acceptable excipient.

58. (New) The method of claim 57, wherein the pharmaceutical composition consists of:
	about 50 mg zinc;
	about 1.5 mg copper;
	about 100 mcg selenomethionine;
	about 120 mg L-ascorbic acid;
	about 2 mg pyridoxine;
	about 150 mcg biotin;
	about 150 mcg vitamin B12;
	about 400 µg folic acid;
	about 10 mg pantothenic acid;
	about 20 mg niacin;
	about 10 IU vitamin E; and 
	a pharmaceutically acceptable excipient.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see the reasons provided on page 5 of the FINAL filed 9/14/21.


Conclusion

Claims 2, 3, 7, 8, 10, 22, 31-34, 37, 38, 47, 49, 50 and 54-58 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613